 THE LENNOX-HALDEMAN CO.369of dealing with it concerning grievances, labordisputes,wages, rates of pay, hoursof employment,or otherconditions of employment,unless and until said RespondentUnion shall have demonstrated its exclusivemajorityrepresentative status pursuantto a Board-conducted election among said employees.Finally,in view of the plainly demonstrated intent on the part of both Respondentsto deprive employees of their guaranteed rights underthe Act,itwill be recom-mended that they cease and desist from in any manner infringing upon said rights.Upon the basis of the foregoing findings offactand upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Hatters,Cap & Millinery WorkersInternational Union,AFL-CIO andLocal 144, Service,Production and MaintenanceWorkers,Independent,are labororganizationswithinthe meaning of Section2(5) of the Act.2.By contributing support toLocal 144, Service,Production and MaintenanceWorkers,Independent,the RespondentEmployerhas engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(2) of the Act.3.By discriminating in regard to the hire and tenure of employment and otherterms and conditions of employment of employees,thereby encouraging membershipin a labor organization,the RespondentEmployer hasengaged in and is engagingin unfair labor practiceswithin themeaning of Section 8(a) (3) ofthe Act.4.By interferingwith,restraining,and coercing employees in the exercise ofrights guaranteedby Section 7 of the Act,the RespondentEmployerhas engagedin and is engaging in unfairlaborpracticeswithinthe meaning of Section 8(a)(1)of the Act.5.By causing and attempting to cause the RespondentEmployerto discriminateagainst employees within the meaningof Section8(a) (3) ofthe Act,the RespondentUnion hasengaged in and is engaging in unfairlaborpractices within the meaningof Secton8(b)(2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act, theRespondentUnionhas engaged in and is engaging inunfair labor practices within the meaning of Section8(b) (1) (A) of the Act.7.The unfairlabor practices found herein are unfairlaborpractices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]The Lennox-Haldeman Co.andRichard LoganInternational Hod Carriers,Building & Common Laborers ofAmerica, Local No. 310,AFL-CIOandRichard Logan.CasesNos. 8-CA-1822 and 8-CB-355.April 25, 1960DECISION AND ORDEROn December 10, 1959, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondentshad not engaged in certain other alleged unfair labor practices andrecommended that the complaint be dismissed as to these allegations.Thereafter the Respondents filed exceptions to portions of the Inter-mediate Report, and supporting briefs.127 NLRB No. 49.560940-61-vol. 127-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs, and hereby adopts the findings,2 conclusions,3 andrecommendations 4 of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent The Lennox-Haldeman Company, Cleveland, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouragingmembership in InternationalHod Carriers,Building & Common Laborers of America, Local 310, AFL-CIO, orany other labor organization, by discharging or refusing to reinstateor reemploy Richard Logan, or any other employee or applicant foremployment, because of his failure to secure membership in, or a workpermit from, the above-named labor organization, or any other labororganization, or in any other manner discriminating against them, orany of them, in regard to their hire or tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with, restraining, or coercingemployees or applicants for employment in the exercise of rightsguaranteed to them by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment in accordance withSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :1Pursuantto the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegateditspowers in connectionwith thiscase to a three-member panel[MembersRodgers, Jenkins,and Fanning]2The Respondentsexcept to the TrialExaminer's findings crediting the testimony ofcomplainantLogan basedin part upon his observationof the demeanor of thiswitnesswhile certainminor inconsistencies appear in Logan's testimony,we are not convinced,on theclear preponderanceof all the relevant evidence, that thereiswarrantto over-rule the Trial Examiner's credibilityresolution as incorrect.SeeStandardDry WallProducts, Inc.,91 NLRB 544.3 In findingthe violationsherein, wedo not relyon any of thetestimonyof employeeRoberts,whom the Trial Examinerdiscreditedas "a reluctantand evasive witness."We do not regardas "admissions"binding upon the Respondentsthe testimony ofRoberts which the TrialExaminerconsidered.Wholly excluding such testimony, how-ever,the evidence is ample in our opinion to support the conclusionsreached.41n the absence of exceptions,we adoptproformathe Trial Examiner's recommenda-tion to dismiss the allegations in the complaint that the Respondents entered into ormaintained an Illegal arrangement,practice,or agreementwhich required the Companyto hire and retainonly personswho were members of the Union in good standing, or hadobtainedproper clearancefrom the Union. THE LENNOX-HALDEMAN CO.371(a)Offer to Richard Logan immediate and full reinstatement tohis former or substantially equivalent position without prejudice toany rights and privileges previously enjoyed, in accordance with therecommendations set forth in section V of the Intermediate Reportentitled "The Remedy."(b) Jointly and severally with Respondent Union make RichardLogan whole for any loss of pay suffered by him as a result of thediscrimination found herein,in the manner set forth in section V ofthe Intermediate Report entitled"The Remedy."(c)Preserve and, upon request,make available to the Board andits agents,for examination and copying,all payroll records, socialsecurity payment records,timecards,personnel records and reports,and all other records needed to determine the amount of backpay dueunder the terms of this Order.(d)Post at its office and principal place of business in Cleveland,Ohio, copies of the notice attached to the Intermediate Report marked"Appendix A." s Copies of said notice, to be furnished by the Re-gional Director for the Eighth Region, shall, after being duly signedby Respondent Company's representative,be posted by RespondentCompany immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are notaltered, defaced,or covered by any other material.(e)Permit posting on the employee bulletin boards at its office andprincipal place of business in Cleveland,Ohio, of the notice requiredto be posted by Respondent Union pursuant to paragraph B2(c)below, and inform the Union of this permission.(f)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.B. Respondent International Hod Carriers,Building & CommonLaborers of America,Local 310,AFL-CIO,its officers,representa-tives, agents,successors,and assigns,shall :1.Cease and desist from :(a)Causing or attempting to cause Respondent Company to dis-criminate against Richard Logan or any other employee of, or appli-cant for employment with, the Company in violation of Section8(a) (3) of the Act.(b) In any other manner restraining or coercing employees of, orapplicants for employment to, the Company in the exercise of rights5This notice is amended by substituting for the words"The Recommendations of aTrial Examiner"the words"ADecision and Order"In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed by Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment in accordance withSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify Respondent Company forthwith in writing by regis-tered mail that it has no objections to the hiring and employment ofRichard Logan, and send a copy of such notification by registered mailto Richard Logan.(b) Jointly and severally with Respondent Company make RichardLogan whole for any loss of pay suffered by him as a result of thediscrimination found herein, to the extent set forth in section V of theIntermediate Report entitled "The Remedy."(c)Post at its office and meeting halls in Cleveland, Ohio, copiesof the notice attached to the Intermediate Report marked "AppendixB." 6Copies of said notice, to be furnished by the Regional Directorfor the Eighth Region, shall, after being duly signed by representa-tives of Local 310, be posted by it immediately upon receipt thereof,and maintained by it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees and unionmembers are customarily posted, and shall be mailed forthwith toRespondent Company for posting in its office in Cleveland, Ohio.Reasonable steps shall be taken by Respondent Union to insure thatsuch notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply therewith.IT IS FURTHERORDEREDthat paragraph 6 of the complaint be dis-missed and that paragraphs 8, 9, and 11, thereof be dismissed insofaras they allege that the conduct of Respondents, or either of them,toward employee Logan as found above occurred pursuant to an illegalhiring arrangement, agreement, or practice as alleged in paragraph 6.11See footnote 5.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issue in this case is whether Respondent,The Lennox-Haldeman Co., hereincalled the Company,discharged Richard Logan on October 16, 1958, and thereafterrefused to reinstate him, for cause or at the demand or request of Respondent In-ternationalHod Carriers,Building & CommonLaborersof America,Local No. 310,AFL-CIO, hereincalled the Union,because Logan was not a member of the Unionin good standing and/or had not obtained proper clearance from said Union forwork with the Company,pursuant to an arrangement,agreement,or practice main-tainedby bothRespondents which required that the Company hire and retain onlypersons who were members of the Union in good standing and/or who had obtainedproper clearance from the Union,and whether such arrangement,agreement, orpractice and Respondents'conduct thereunder regarding Logan,and otherwise, were THE LENNOX-HALDEMAN CO.373unfair labor practices affecting commerce within themeaningof Section8(a) (1)and (3) and 8(b)(1) and (2) and Section 2(6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act.The issuesarise ona consolidated complaint issued March 30, 1959, by the General Counsel of theBoard, and answers duly filed by Respondents which deny the commission of anyunfair labor practices and raise affirmative defenses discussed hereafter.Pursuant to notice, a hearing was heldon June2, 3, and 4, 1959, at Cleveland,Ohio, before the duly designated Trial Examiner, at which all parties were repre-sented by counsel and had opportunity to examine and cross-examine witnesses, in-troduce relevant evidence, present oral argument, and file written briefs.Motionsof Respondents at the close of General Counsel's case-in-chief to dismiss the com-plaint were denied; rulings on similar motions at the close of the entire case werereserved, and such motions are now disposed of by the findings and conclusionsherein.All parties presented oral argument at the close of the case.The Companyand the Union have filed briefs with the Trial Examiner.Upon the entire record in this case and from my observation of the witnesses onthe stand, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Company is an Ohio corporation having its principal office in Cleveland,Ohio, where it is engaged in the contracting of plastering services. In the course ofits business it annually buys materials from outside the State of Ohio in an amountexceeding $50,000 in value.The Company is a member of Building Trades Em-ployers' Association, herein called BTEA, a voluntary association of employers inthe building and construction industry in the Cleveland, Ohio, area, which conductscollective bargaining for its members with various building and construction tradeslabor organizations in that area, including the Union. I find that the Company isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONThe Unionisa labor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESEffective August 14, 1958, andat all timesmaterial in this case, the Company asa member of BTEA was party to and bound by a Laborers' Agreement executed byBTEA and the Union which recognized the Union as the sole bargaining representa-tive of laborers used by the Company in its work, and fixed their rates of pay, hours,and working conditions.The Agreement containeda union-shop clause which reads:Section 3.The Employeragreesthat on or after thirty (30) days after thesigningof this Agreement and for the period of time covered by this Agreement,it is a condition of employment that all Employees become andremainmembersof the Union and any Employees after their first thirty (30) days of employ-ment must become and remain members of the Union.In October 1958 the Company was the plastering subcontractor on a buildingconstruction job at Fenn College, in Cleveland, Ohio.Harry George Dalton was theplasterer superintendent and James Rawson was the plasterers' foreman for theCompany on the job. Both men hired plasterers and laborers and are supervisorswithin the meaning of Section 2(2) of the Act. In the early part of October,Richard Logan sought work almost daily at the job, and was advised by Dalton thathe did not need laborers at the time, but that he would hire Logan as soon as he hadplasterers working and needed laborers.Logan was hired as a laborer by Rawsonabout 9.30 a.m. on October 16, 1958, and was assigned to the job of supplying sandand bags of gypsum to another laborer, George Roberts, who operated a mixer onthe ground floor which made plaster from these materials and pumped it underpressure through a blower and hose to plasterers working on the fourth floor.Logan's specific duty was to shovel loose sand and haul bags of gypsum onto theplatform of the mixer, in sufficient quantities to keep Roberts supplied at all times.Logan testified that:While at work shortly after lunch on the 16th, a man walkedup to him and Roberts, gave Roberts a "right-to-work" button, and asked Loganhow he was "fixed with the Union." Logan said he was not "fixed" with the Union.The man asked Logan how long he had been working there. Logan replied that hejust got the job.The man asked where the foreman was, and Logan said he didnot know.He then asked the man if he was going to "throw me off the job," and 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe man replied yes. Logan said he had $30 to pay on the union dues. The manreplied, "$60, or nothing."Logan told him he had a family on relief and neededthe job, and that he would bring the $30 to the man Saturday at the union hall to"straighten out" with himThe man told him he had plenty of men down therewith dues paid up who were not working. Logan replied he could not help that,but could give him $30.The man repeated, "$60 or nothing," and then walkedaway.Roberts who was a long-time member of the Union, then told Logan theman was Martin Hoyle, business agent of the Union.When Logan got his uniondues book at the Union's office on a later date, as found hereafter, he saw Hoyle inthe office, but had no conversation with him.The record shows that Roberts and Logan resumed work, and that around 2 p.m.the hose on the blower became clogged, and they had to stop the mixer and try tobreak the jam.Rawson came downstairs to help them, sending Logan for a lengthof metal lath which they used to try to remove the clogThey never did get thehose freed up that day.About 3 p in. Rawson went back upstairs.About 4 p.m.he and Dalton came down, and Rawson gave Logan his paycheck and dischargedhim.Logan testified that when Rawson gave him the check, he told Logan neverto come on a job where Rawson worked without being a member of the Union,because the "business agent just gave him hell" for hiring Logan.Logan thenwalked over to Dalton who was sitting in his car near the worksite, and asked himif he could get his job back if he "got straight with the Union "Dalton told him tosee Rawson.Logan went back to Rawson and asked him the same question, andRawson said yes.Hoyle denied that he was on the jobsite or talked to Logan, and Rawson andRoberts denied that they saw him there, on the 16th.While three mutually cor-roborative denials would ordinarily carry great weight against the testimony ofLogan standing alone, analysis of other testimony of these witnesses deprives theirself-serving negative testimony of any value and tends instead to support Logan'stestimony.Hoyle admitted that: He is the only business agent of the Union whoservices the area which included the Fenn College job.He observes all jobs in hisjurisdiction from the start, visiting them weekly to make such that the contract withthe Employers Association is being observed.When he meets a new worker on ajob, he usually introduces himself by name and as ibusiness agent of the Union,showing his credentials.At times he asks the worker, "How are you fixed with theUnion," and asks to see the man's union book. If the worker does not have a book,Hoyle solicits him to join the Union, and if the man is interested, he invites him tothe union hall on Saturday morning, when the business agents are in their offices,where he talks to him. If the worker already has a job and wants to join the Union,Hoyle explains to him that "we have a surplus of men out of work," and that if thecontractor is "interested" in him, "we require him to send us a letter" which theworker brings to the Union, and "we will sign him up"; the letter is a record toshow that both parties are interested in the man, and the Union requires it to pro-tect itself if the contractor becomes dissatisfied with the worker.The pattern of con-duct revealed Eby this testimony coincides in many particulars with the remarks andaction ascribed to Hoyle by Logan and thus lends credence to Logan's story, and atthe same time makes it inconceivable that his testimony in this respect was fabricated,particularly since Logan had never before been a member of the Union, so far asthis record discloses, and hence was not likely to be familiar with the practices andactivities of its business agents, other than through his contact with Hoyle.Theagent also admitted that in this period it was his duty to hand out to union mem-bers literature and buttons dealing with proposed "right-to-work" legislation whichwas then under discussion in the State.Roberts, a union member who knowsHoyle by sight, denied that he saw Hoyle on the job on the 16th, but I do notcredit him for, aside from certain admissions noted hereafter, he was a reluctantand evasive witness while under examination by General Counsel, and I am con-vinced that his testimony was largely colored by his desire not to incriminate eitherhis employer or the business agent of his union.Foreman Rawson also denied that he saw Hoyle at the job on the 16th, and alsocategorically denied the remarks attributed to him by Logan on that day.Thisdenial and his affirmative testimony about Logan's work and his discharge is themain support of Respondent's defense that it hired Logan as a plasterer's helperand discharged him the same day because he was not qualified for that work. Raw-son testified that: He hired Logan as a laborer about 9.30 a.m., after another laborer,E.Marshall, had failed to report at 7:30 to help RobertsAfter observing Logan atwork during the morning, he concluded that he was not qualified as a plasterer'shelper.While Roberts and Logan were trying to fix the jammed hose in the after-noon, Rawson sent Logan for a piece of 3/4-inch channel iron, of the type used by THE LENNOX-HALDEMAN CO.375plasterers in building wall foundations for plastering, but Logan apparently was notfamiliar with it and could not locate it until Rawson found it for him. From thesecircumstances,Rawson concluded about 3 p.m. that Logan was not a qualifiedplasterer's helper, decided to discharge him, sent for his check and paid him off at4 p in., telling him that he had no more work for him, that Logan was "no good asa laborer, you're not a plasterer's helper, you told me you were when I hired you,you're no damn good at all," to which Logan said nothing. I do not credit Rawson'sstory for various reasons.First,Rawson contradicts his own testimony quotedabove by his admission that a "laborer" and "plasterer's helper" are synonymousterms, that the duties of both are the same. Second, it is clear from testimony ofRawson and Dalton, and company records, that Logan was hired as a plain laborer,and assigned to help another laborer on the mixer, and that both men were classifiedas laborers on the payroll and were paid $3.09 an hour which under the Laborers'Agreement mentioned above was the lowest prevailing rate for building and con-struction laborers.Obviously, neither man was a skilled workman, such as aplasterer.Logan was never assigned to work on the upper floors as "helper"to the plasterers.Hence, in no sense could he be considered as hired for the workof "plasterer's helper," even if that were a higher classification of work than"laborer."Third, Rawson's conclusion that Logan was not a qualified workmanhas no substantial support in the record.Rawson could not point to any substantialaspect in which Logan failed to do his job.His claim that Logan did not appearto know how to handle a shovel, and appeared to "rest on his shovel" three or fourtimes during the day, is flimsy, for he could not explain what Logan did wrong orfailed to do in "handling a shovel" (assuming that some special knowledge or apti-tude is necessary for such menial work), and neither he nor Roberts testified thatLogan's "resting" deprived Roberts of material.On the contrary, Rawson admitsLogan kept the mixer adequately supplied with material at all times, that he neversaw Roberts without enough material to keep the machine going, and that untilthe blower clogged up, the plasterers upstairs were getting enough plaster to keepthem going.Neither Rawson nor Roberts says that he had to admonish Logan orgive him further instructions about his work at any time.Equally tenuous is Raw-son's claim that Logan did not know enough about plastering to recognize and finda channel iron which Rawson told him to get, when they were trying to free up thesupply hose.Rawson does not say, nor does it appear in the record, that Logan hadto know all about plasterwall construction or the metal materials used in it, toperform the unskilled task assigned to him,' and it is clear from the nature of theblower jam and Rawson's testimony that all he wanted was a length of metal rod ofsome kind to push up the hose to break the jam. Respondent also intimates thatLogan was unqualified because he called the bags of material he worked with "lime,"when they were in fact gypsum, but this is no proof of incompetence, for Rawsonadmits that gypsum "looks something like lime only darker-colored," which indicatesthat Logan's assumption that he was handling lime was a natural mistake for onewho was not in fact a journeyman plasterer. I therefore do not credit Rawson'sversion of the Treasons given for the discharge, and reject Respondent's defense ofincompetence as without merit in fact.2Logan's version of the discussion with Rawson is further supported by Roberts'admissions that: (1) Shortly before Logan's discharge, Rawson told Roberts thatLogan did not "belong to the local," and the "steward said that he would have tobelong to the local in order to work"; (2) he heard Logan ask Rawson "if he got inthe local, if he could get a job," to which Rawson replied, "if there would be anyopenings, he would give him a job"; and (3) Rawson's admission that on the 17ththe union steward, Tony, told him that Logan did not have a "book," to which'In the plastering trade, according to Rawson, the helper either makes the plaster orcarries it to the plasterer, builds scaffolding, and generally "takes care of" the plasterersand lathers.Here, however, Logan did not have to carry the plaster upstairs, and sincehe was not assigned to help the plasterers or lathers upstairs, the only work left forhim was to help Roberts on the mixer.S Another indication of the falsity of this defense is the fact that, when Marshall, thelaborer originally designated to help Roberts that day, finally reported for work aboutnoon, Rawson did not lay off Logan or shift him to other work and put Marshall on themixer with Roberts,but instead assigned Marshall to the menial task of "cleaning floors"on the 'fourth floor.Dalton, who had ordered Marshall to report to the Fenn College jobthat morning,testified that he had worked for Respondent about 11/ years.It is in-credible that, if Logan had already proven incompetent in the morning,asRawsonclaimed, Rawson would not have laid him off and replaced him with Marshall,a man ofproven service, the minute the latter appeared. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDRawson replied, "I paid him off, so there is nothing to worry about";in explainingthis reply,Rawson testified that he made it after"he was telling me that-asmuchas telling me that he wanted a union man." 3 It is clear from Roberts' testimonyand Rawson's admissions about the talks with Tony that Rawson was satisfying thesteward's insistence on having union laborers on the job,and allaying his concernover employment of a nonunion worker,by advising him of the discharge of Logan.Roberts also testified that,right after the discharge and after Rawson had walkedaway,Logan told him he was going to join the Union, and Roberts told Logan notto do it then but to keep in touch with him, that when the job "picked up," Robertswould talk to the supenntendent and "get you a permanent job with us";he madethis suggestion after Logan had told him he needed a job to support his wife andlarge family.This testimony not only further indicates that Logan and Rawsontalked about union membership as a condition of employment with Respondent,but further discredits the defense of discharge for cause,for it is improbable thatRoberts would have offered to help Logan get a "permanent"job with Respondentif in fact Rawson had discharged Logan for incompetence,and Roberts knew it.For the same reason,I also discredit self-serving testimony of Rawson and Robertsthat the foreman told Roberts just before the discharge that he was paying Loganoff because he was not a plasterer'shelper,and was not any good.On Friday,October 17, Logan returned to the jobsite and told Rawson that hehad $604and would go to the union hall on Saturday to "get straight with theUnion,"and asked Rawson if he could then get his job back.Rawson said hecouldLogan went to the union hall Saturday morning, paid$60 to Frank Valente,another business agent of the Union,who filled out and gave him a signed receipt.The receipt serves both as a work permit and as evidence that the worker namedon it is a member of the Union.5On Monday,October 18,Logan reported at the job before starting time, and toldRawson he was ready to work. Rawson told him"they" had sent another man outto the job in his place.Rawson had in fact hired another laborer that morning tohelp Roberts.Logan asked Rawson why he had let him pay the$60 to the Unionand then would not put him back at work.Rawson said he did not know Logan wasgoing to get the $60, but Logan reminded him of their conversation on Friday.Raw-son said nothing and walked away.A few days later Logan returned to the job,looking for work,and in talking to Rawson asked him if Hoyle had told Rawsonto throw Logan off the job. Rawson admitted this, and added"but I am not goingto have nothing to do with it." Logan was never reinstated by the Company.6Logan's visit to the job on the 17th, his procurement of union membership anda work permit from the Union on the 18th at a cost of$60, and his admitted visitsto the job in the next week seeking employment,constitute a course of actionwhich is more consistent with the facts of his talks with Hoyle and Rawson on the16th and thereafter,as found above,than with the formal denials of the latter twowitnesses.or the Company's defense.If Logan's incompetency on the job or hisalleged discharge therefor were the fact,it is inconceivable that he would thereafterhave gone to the trouble of procuring union membership and a work permit atgreat expense to himself, or would have sought repeatedly to get back his job, if hehad any reason to believe that he would be rejected by Rawson.Having observedLoran's demeanor and manner of testifying on the stand,he impressed me as arather shy individual who, while not highly educated or fluent in his speech, andat times rather flustered during interrogation.was trying to recall the facts and tellthe truth to the best of his ability. T cannot believe that he had the capability offabricating,carrying through,and then outlining in false testimony,the series ofevents outlined in his testimony, in order to build a seeming case of violation ofthe ActsTheunion stewardtowhomRawson referred was a man named Tony,who workedfor thegeneralcontractorRawson admits he may haveseen Tonv on the job in thelatter partof that week.Tony wasnot calledby eitherRespondentto testify.4IIe had borrowed the additional $50 from hislandlord5 The Unionissued it membershipbook to Loganon November17, 1958,which hepicked up January 14, 1959He paidunion duesfor December1958 and January 1959.These findings are based on creditedtestimony of Logan, Valente,Rawson,James O'Toole,stipulatedfacts,and documentaryevidenceTestimonyof Rawson at variance with thefindings is not creditedin view ofhis admissionsnoted above.6 These facts are based on credited testimonyof Logan,Rawson,and company records.I do not credit Rawson's denials of the conversations for reasons stated above,and be-cause Rawsonadmitted Logan came to thesite several times after his discharge, butcould notrecall anyconversationswith him THE LENNOX-HALDEMAN CO.377It is clear from the facts found above and the sequence of events that Rawson(1) discharged Logan because he was not a member of the Union, and indicated toLogan at the time and later that he would be reinstated or reemployed only if andwhen he joined the Union, and (2) effected the discharge shortly after Union AgentHoyle had indicated to Logan that he would have Logan thrown off the job unlessand until he became a union member by paying it $60, the amount necessary formembership and a work permit, and had gone in search of the foreman to carryout his threat when Logan indicated he could pay only $30.While there is no directtestimony that Hoyle talked to Rawson and persuaded him to discharge Logan, Iinfer and find that such a conversation took place, in view of admissions of Robertsand Rawson noted above regarding Rawson's talk with the union steward on the16th and 17th which show the Union's knowledge of Logan's employment and itsdesire to have him off the job because he was not a union member, and Rawson'slater admissions to Logan found above.On all of the above facts and circumstances, I conclude and find that the Companyon October 16, 1958, prematurely discharged Logan and thereafter failed and refusedto reinstate or reemploy him because he was not a member of the Union when hired,all before the expiration of the 30-day grace period fixed by its contract with theUnion, thereby discriminating in regard to his hire and tenure of employment inviolation of Section 8(a)(3) and (1) of the Act, and that the Union caused theCompany to discriminate against Logan as aforesaid because he had not obtainedmembership in the Union, in violation of Section 8(b)(2) and (1)(A) of the Act?In addition, Hoyle's threat to Logan to cause his discharge for lack of union mem-bership was in itself violative of Section 8(b)(1)(A) 8The final question is whether Respondents' illegal discrimination against Loganwas carried out under an illegal arrangement, agreement, or practice which requiredthe Company to hire or retain as employees only those individuals who were mem-bers of the Union in good standing and/or who had obtained clearance from theUnion.The only specific agreement under which both were operating was theLaborers' Agreement with the union-security provision quoted above, which GeneralCounsel concedes to be valid.Under theRasmussencase cited above, it is clearthat despite this agreement the premature discharge of Logan for lack of membershipin or a work permit from the Union was illegal, since the union-security clause didnot require him as an employee to join the Union until after expiration of the 30-daygrace period.Respondents contend, however, that even if his discharge was anillegal act, one instance of discrimination does not prove an illegal "arrangement,agreement or practice" as alleged in paragraph 6 of the complaint, but that only aseries of such acts can support such a finding.It is clear that Hoyle's and Rawson's remarks and actions on the 16th were con-cerned only with Logan's employment without union membership; hence, I do notconsider them sufficient in themselves to establish that either Respondent's discrim-ination against him on that day was part of an arrangement or practice which bothhad been following theretofore.On the other hand, the conversation between theunion steward and Rawson the next day, coming after the fact from officials of bothRespondents, affords some support for an inference that the Union generally did notwant nonunion men on the jobsite, and that the Company knew about it, and wasadvising the Union that it had complied with that requirement by discharging Logan.In the light of that discussion the fact that Rawson on the 20th refused to put Loganback to work, though he had paid his fee and had a work permit, on the ground that"they" had sent another man to fill his place, raises a strong suspicion that "they"meant the Union, in view of Hoyle's admission that he always told applicants formembership about the surplus of paidup union members waiting for employment,and the fact that he told the same thing to Logan on the 16th when he offered to jointhe UnionHowever, there is no clear proof showing who "they" were, nor howLogan's replacement got on the job on the 20th, where he came from, and whetherhe was already a union member. Lacking such proof, any inference from Hoyle'sremarks and the Rawson-steward talk that he was sent out by the Union and for thatreason was hired by the Company in preference to Logan, is offset by the inferencethat both Respondents were operating legitimately within the terms of the Laborer'sAgreement, which General Counsel does not contend was illegal in itself or in'Walter Rasmussen d/b/a C Rasmussen d Sons,122 NLRB 674:Charles 0sti owski,et al, d/b/a Philadelphia Woodwork Company,121 NLRB 1642,Midwest Transfer Com-pany of Illinois,125 NLRB 84.8 Atlantic Freight Lines, Incorporated,117 NLRB 464, 473. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's application of it to this job.9The latter inference is supported by thefact that Logan, a nonunion man, was hired "direct" or "off the street"; there is noproof that he was questioned about his union membership or lack of it when hired.There is no other substantial evidence of prior or later conduct by either Respondentwhich shows directly or by implication continuing discriminatory action similar tothat applied to Logan, or other conduct, which would point toward a bilateral prac-tice or arrangement as charged.In the absence of such evidence, I do not consider either theRasmussenorPhila-delphiaWoodwork Companycases,supra,as applicable or controlling on this point.In each case there was substantial evidence, aside from that specifically showing adiscriminatory discharge of employees, which clearly indicated an existing discrim-inatory practice or arrangement maintained by both employer and the union involved;the specific discrimination proven was an instance of the application of such practiceor arrangement.10The requirement of such proofdehorsthe discharge is alsodemonstrated by the cases ofInternational Union of Operating Engineers, Local 150,AFL-CIO (Fluor Company, Ltd.),122 NLRB 1374, andInternational Union ofOperating Engineers, Little Rock Local 382-382A (Armco Drainage & MetalProducts, Inc.),123 NLRB 1833.On the entire record, I am constrained to conclude that General Counsel has notproven by the requisite preponderance of substantial evidence that the discriminationagainst Logan was pursuant to an illegal arrangement, practice, or agreement ascharged, or that Respondents otherwise entered into or maintained such agreement,arrangement, or practice. I shall therefore recommend that paragraph 6 of thecomplaint be dismissed, and also paragraphs 8, 9, and 11, insofar as they charge thatthe conduct of Respondents, or either of them, toward Logan occurred pursuant tosuch arrangement, agreement, orpractice.iiIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in and are engaging in certainunfair labor practices affecting commerce, I shall recommend that they be orderedto cease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.I have found that the Company unlawfully discriminated against Logan in regardto his hire and tenure of employment, and that the Union caused the Company toengage in that conduct.The record does not show whether the Company's workon the Fenn College job is completed or, if completed, the completion date.Hence,I shall recommend that, if that project is not completed at the time of issuance ofthis report, the Company offer Richard Logan immediate and full reinstatement tohis former or substantially equivalent position without prejudice to his seniority ofother rights and privileges.If it appears that the project is completed,no rein-statement, or placement on a seniority or other preferential hiring list, need beoffered, as it does not appear that Logan had worked previously for the Companyon other projects.I also recommend that both Respondents be ordered, jointly andseverally, to make Logan whole for any loss of pay he may have suffered as aresult of the discrimination practiced against him, by payment to him of a sum ofmoney equal to the amount he would normally have earned as wages on the Com-uAside from the union-security provision,that agreement provided that:The Union,upon request,would undertake to furnish the Employer with men to perform the workcoming within the jurisdictionof theUnion(art. I,sec6).However,the Employershall not be required to hire employees through the Union,or through its representatives,but "may employ them direct" (art III,sec. 9)."In both cases the illegal practice was in part based upon application of a union'sconstitution,bylaws,or working rulesIn this case the Union's constitution was offeredand admitted in evidence only to show the duties and responsibilities of its businessagentsii There is no substantial proof that the Company'semployees generally have paidmoneys, initiation fees, dues, permit fees,and assessments to the Union pursuant to sucharrangement,agreement,or practice. THE LENNOX-HALDEMAN CO.379pany's Fenn College job from October 20, 1958,12 to the date of the offer of rein-statement, or the date when his services would normally have been terminated onthat operation, absent the discrimination, if that date be earlier, less his net earningsduring such period.Backpay shall be computed in accordance with the formulaset forth in F.W. Woolworth Company,90 NLRB 289. I shall also recommend thatthe Union be ordered to notify the Company, in writing, that it has no objectionto the employment of Logan as recommended above.13The Union shall not beliable for any backpay accruing after 5 days from the date such notice is given.Absent such notification, the Union shall remain jointly and severally liable with theCompany for all backpay that may accrue. I shall also recommend that theCompany make available to the Board and its agents such payroll and other recordsas may be necessary to facilitate the computation of the amount of backpay due.As the Respondents were operating under an agreement containing a union-security clause which is conceded to be valid, and as I have found no substantialevidence in their operation or maintenance of any discriminatory hiring arrangement,agreement, or practice as alleged in the complaint, I do not think this case calls forthe application of the broadBrown-Olds 14remedy requiring disgorgement of allmoneys paid by employees to the Union under the union-security clause aforesaid.15As both Respondents engaged in discriminatory action which violates the funda-mental policies of the Act, I shall recommend that a broad cease and desist orderissue against them.Upon the foregoing findings of fact, and on the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of RichardLogan, thereby encouraging membership in a labor organization, the Company hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.By said discriminatory conduct, which interferes with, restrains, and coercesemployees in the exercise of rights guaranteed by Section 7 of the Act, the Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a)( 1 ) of the Act.4.By attempting to cause, and causing, the Company, an employer, to discriminateagainst Logan in violation of Section 8(a) (3) of the Act, the Union has engaged inand is engaging in unfair labor practices within the meaning of Section 8(b)(2) ofthe Act.5.By causing the Company to discriminate as aforesaid, and by other conductfound above, thereby restraining and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Union has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b)(1)(A) of the Act.6.The unfair labor practices aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.Respondents have not made or maintained in effect an illegal hiring agreement,arrangement, or practice, nor have employees of the Company paid moneys to theUnion pursuant to such agreement, arrangement, or practice, as alleged in paragraph6 of the complaint.[Recommendations omitted from publication.]-Logan worked 6 or 6Y2hours on October 16,,1958, to the end of that workday, andwas paid in full for that timeThe record shows there was no work for him on the 17th,as the blower was still broken down and no plaster was mixed or used, and Roberts didonly cleanup work that day, and Loganadmitsthat he did not report at the job onFriday ready to work, but only to advise Rawson that he was ready to join the Union.Hence, backpay should start the next workday, October 2019The Union alleged initsanswerthat it notified the Employer to this effect onFebruary 4 1959, and at the same time notified Logan that lie could accept employmentfrom the Company or any other employer without reference to his membership or non-membership in the UnionHowever, I find no proof in the record in support of thatdefense.14J. S. Brown-E F. Olds Plumbing &Heating Corporation,115 NLRB 59415 SeePhiladelphiaWoodwork Company,121 NLRB 1642, 1645, andLocal 392, UnitedAssociation of Journeymenand Apprentices of thePlumbingand Pipe Fitting Industryof the UnitedStates and Canada,AFL-CIO (SchenleyDistillers, Inc ),122 NLRB 613. 380DECISIONSOF NATIONAL LABORRELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEES AND APPLICANTS FOR EMPLOYMENTPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, as amended,we hereby notify our employees and applicants foremployment that:WE WILL NOT encourage membership in International Hod Carriers,Building& Common Laborers of America,Local310,AFL-CIO,or any other labororganization,by discharging or refusing to reinstate or reemploy Richard Loganor any other employee or applicant for employment because of his failure tosecure membership in, or a work permit from, the above-named labor organiza-tion,or any other labor organization,or in any other manner discriminateagainst them,or any of them,in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain,or coerce em-ployees or applicants for employment in the exercise of the rights guaranteedto them by Section 7 of the Act,except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as acondition of employment in accordance with Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer Richard Logan immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to any rights andprivileges previously enjoyed,on our work project known as the Fenn Collegejob, in Cleveland,Ohio, if our work at said project is still uncompleted.WE WILLmake Richard Logan whole for any loss of pay he may havesuffered as a result of our discrimination against him.All of our employees are free to become, remain,or to refrain from becoming orremaining,members of the above-named Union or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section 8(a)(3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.We will not discriminate in regard to the hire or tenureof employment,or any term or condition of employment,against any employee orapplicant for employment because of his lack of membership in, or a work permitfrom,any such labor organization.THE LENNOX-HALDEMAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL HOD CARRIERS,BUILDING & COMMONLABORERS OF AMERICA,LOCAL 310,AFL-CIO, AND TO ALL EMPLOYEES OF, ANDAPPLICANTS FOR EMPLOYMENT WITH, THE LENNOX-HALDEMAN COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT cause or attempt to cause The Lennox-Haldeman Company todiscriminate against Richard Logan or any other employee of, or applicant foremployment with, said Employer in violation of Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce such employees orapplicants for employment in the exercise of rights guaranteed by Section 7 ofthe Act,except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of employment inaccordance with Section 8(a)(3) of the Act,asmodified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL notify The Lennox-Haldeman Company, in writing, that we haveno objection to its hiring and employment of Richard Logan. ABRASIVE SALVAGE COMPANY, INC.381WE WILL make Richard Logan whole for any loss of pay he may havesuffered by reason of the discrimination against him.INTERNATIONAL HOD CARRIERS,BUILDING & COMMONLABORERS OF AMERICA,LOCAL 310, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor60 days from the datehereof,and must not bealtered,defaced, or covered by any other material.Abrasive Salvage Company,Inc.andLodge No. 360,Interna-tional Association of Machinists,AFL-CIO.Case No. 13-CA-3225.April 25, 1960DECISION AND ORDEROn January 29, 1960, TrialExaminerOwsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that Abrasive Salvage Company, Inc.,Peoria,Illinois, its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Lodge No.360, InternationalAssociation of Machinists,AFIr-CIO,or in any other labor organiza-tion, by discharging any of its employees or otherwise discriminat-ing in regard to their hire or tenure of employment or any other termor condition of employment.127 NLRB No. 48.